Citation Nr: 1817545	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO. 14-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date earlier than June 21, 2016, for the award of service connection for peripheral neuropathy of the left lower extremity.

2. Entitlement to an effective date earlier than June 21, 2016, for the award of service connection for peripheral neuropathy of the right lower extremity.

3. Entitlement to a restoration of a 30 percent rating for a bilateral hearing loss disability from January 30, 2012.

4. Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability from January 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. In September 1972, the Veteran submitted a claim for service connection for pinched nerve of the left thigh. In a January 1973 rating decision, service connection for numbness of the left thigh due to a pinched nerve was denied. The Veteran was notified of this determination in February 1973, which included his appeal rights, and he did not initiate an appeal within one year of the rating decision, nor was new and material evidence received within one year of the rating decision.  

2. In March 1994, the Veteran submitted a claim for service connection for "low back condition (pinch[ed] nerve)."  In a September 1994 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of the decision in an October 1994 letter, which included  his appeal rights, and he did not initiate an appeal within one year of the rating decision, nor was new and material evidence received within one year of the rating decision.

3. In December 1997, the Veteran submitted an application to reopen the claim for "chronic back pains and pinched nerves."  In June 1998, the RO administratively denied the claim, telling the Veteran it had previously denied this claim in October 1994, and that he needed to submit new and material evidence for VA to consider it.  It provided the Veteran with the definition of new and material evidence and requested that he submit this evidence within 60 days. The Veteran did not submit any evidence.

4. In July 2004, the Veteran submitted an application to reopen the claim for service connection for pinched nerve of the left thigh. In a July 2005 rating decision, the RO denied reopening the claim for service connection for pinched nerve of the left thigh.  The Veteran was notified of his appeal rights, and he did not submit a notice of disagreement within one year of the decision, nor was new and material evidence received to reopen the claim. 

5. The next time the Veteran submitted a claim for service connection for peripheral neuropathy and/or a pinched nerve was on June 21, 2006. 

6. In a January 2011 rating decision, the Veteran was granted a 30 percent rating for his bilateral hearing loss disability based on findings reported in a September 2010 VA audiology evaluation report.

7. At a January 2012 VA audiology examination, the Veteran's hearing acuity was shown to have improved since his September 2010 VA audiology examination.

8. In a September 2012 rating decision, the Veteran's bilateral hearing loss disability rating was reduced from 30 percent to 10 percent, effective January 30, 2012. The rating reduction did not result in a reduced combined evaluation of the Veteran's disabilities, or the amount of compensation received by the Veteran, so no prior notice was required by law.

9. The January 2012 VA audiology examination was fully adequate and complete, and at least as full and complete as the September 2010 VA audiology examination.

10. It is reasonably certain that the Veteran will maintain the material improvement of his bilateral hearing loss disability under ordinary conditions of life.

11. From January 30, 2012, the Veteran's bilateral hearing loss disability has been manifested by no worse than Roman numeral IV for the right ear and Roman numeral V for the left ear.


CONCLUSIONS OF LAW

1. The January 1973 rating decision denying service connection for pinched nerve of the left thigh, the October 1994 rating decision denying service connection for a low back disability, which the Veteran had alleged was part of the pinched nerve disability, the June 1998 administrative denial, and the July 2005 rating decision denying reopening the claim for service connection for a pinched nerve in the left thigh are final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. The criteria for an effective date earlier than June 21, 2006 for the award of service connection for peripheral neuropathy of the left lower extremity are not met. 38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2017).

3. The criteria for an effective date earlier than June 21, 2006 for the award of service connection for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.400 (2017).

4. The reduction in the rating for the bilateral hearing loss disability from 30 percent to 10 percent, effective January 30, 2012, was proper, and restoration of the 30 percent rating is not warranted. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.85, DC 6100 (2017).

5. The criteria for entitlement to an increased rating in excess of 10 percent from January 30, 2012 for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2. 4.3, 4.7, 4.10, 4.85, DC 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to the duty to assist, the Veteran contends that his January 2012 VA audiology examination was inadequate. The January 2012 VA examination report shows that appropriate methodology was utilized, including puretone testing and the use of the Maryland CNC word list in determining the speech discrimination score. The examiner indicated that test results were valid for rating purposes and the use of the speech discrimination score was valid for the Veteran. Accordingly, the Board finds that the January 2012 VA audiology examination was adequate.

The Veteran stated in his notice of disagreement that his hearing loss was "worse not better." The Board finds that the Veteran's statement is meant to express disagreement with the reduction in rating, and is not meant to contend that the Veteran's disability has worsened. For example, in the Veteran's Appellant Brief, the Veteran's representative writes "The [Veteran] contends that his service-connected bilateral hearing loss is more disabling than the current evaluation reflects" and "The last VA examination of January 31, 2012, is over 70 months old. If the Board cannot grant, we request a remand for a new examination as the one of record is too old to adequately evaluate the disability." These statements further reflect that the Veteran is not contending that his symptoms have worsened versus alleging that his hearing loss is worse than the current evaluation contemplates. 

As mentioned above, the Veteran contends that the January 2012 VA examination is inadequate because it does not accurately describe the severity of the Veteran's hearing loss. The Veteran does not argue that his hearing loss has worsened, only that the January 2012 VA examination does not accurately represent the severity of his symptoms. The Veteran's argument supports the rationale that the Veteran is not contending that his symptoms have worsened.

Furthermore, in an October 2012 VA treatment record, the Veteran stated that he has not experienced a change in his hearing loss. The fact that the Veteran denied any change in hearing loss one month after his September 2012 rating decision supports that the Veteran is not contending that his symptoms have worsened, only that he disagrees with the rating itself.

Accordingly, a new examination is not required, and the evidence of record is fully adequate for the purposes of determining the extent of the Veteran's hearing loss disability during the period on appeal in light of the applicable diagnostic criteria.

In correspondence received April 3, 2017, the Veteran contended that a de novo review of his claims for earlier effective dates for service connection for peripheral neuropathy of the lower extremities was conducted without contacting the Veteran or his representative. The Veteran rightly notes that such a review was conducted and that it was noted in the November 2015 statement of the case (SOC) submitted to the Veteran. The record shows that the Veteran elected for a de novo review by a Decision Review Officer (DRO) in a phone call on April 17, 2015. Furthermore, on November 23, 2015, a rating decision representing a de novo review by a DRO was issued to the Veteran and his representative. Although the Veteran appears to believe that he and his representative were to be involved during the process of the review, the de novo review may be conducted independently by the DRO, and does not necessarily involve the input of the Veteran and his representative.

Accordingly, the Board finds that the Veteran's contentions have been addressed and the duty to assist has been fulfilled.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Effective date

The Veteran seeks an effective date earlier than June 21, 2006 for the award of service connection for peripheral neuropathy of the left lower extremity and right lower extremity. He contends that he is entitled to service-connected compensation benefits for these disabilities effective from the date of the receipt of the original claim on September 8, 1972. At the outset, the Board notes that the September 8, 1972 claim does not pertain to service connection for peripheral neuropathy of the lower extremities. Instead, the September 1972 claim was for a pinched nerve in the left thigh, and the original claim does not mention the right lower extremity.

Except as otherwise provided, the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of the receipt of the application thereof. 38 U.S.C. § 5110(a). The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of the receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

A. Left lower extremity

The Veteran contends that he is entitled to an earlier effective date for service connection for peripheral neuropathy of the left lower extremity. The Veteran states that an earlier effect date should be granted because the June 2014 Board decision, which granted service connection for peripheral neuropathy of the left lower extremity, found that the Veteran experienced peripheral neuropathy to a degree of 10 percent disabling within one year of service.

As explained in more detail below, freestanding claims seeking to revise an effective date established in a prior final determination are legally invalid; as a matter of law, they cannot possibly result in the sought revision of the effective dates. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

On September 8, 1972 the Veteran filed an original claim for "pinched nerve in left thigh (numbness)." In the January 1973 rating decision, the RO denied service connection for numbness of the left thigh (pinched nerve). The Veteran was informed of his appeal rights in a February 1973 letter, and he did not initiate an appeal of the decision denying service connection for numbness of the left thigh, and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period. See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

In March 1994, the Veteran submitted a claim for service connection for "low back condition (pinch[ed] nerve)."  He underwent a VA examination in April 1994, wherein the examiner diagnosed mechanical low back pain with left lower extremity radicular symptoms. In a September 1994 rating decision, the RO denied service connection for a back disability, stating that the Veteran's service treatment records did not show treatment for a back disability.  The Veteran was notified of the decision in an October 1994 letter, which included his appeal rights, and he did not initiate an appeal within one year of the rating decision, nor was new and material evidence received within one year of the rating decision.

In December 1997, the Veteran submitted an application to reopen the claim for "chronic back pains and pinched nerves."  In June 1998, the RO administratively denied the claim, telling the Veteran it had previously denied this claim in October 1994, and that he needed to submit new and material evidence for VA to consider it.  The RO told the Veteran what would constitute new and material evidence and requested that the Veteran submit this evidence within 60 days. The Veteran did not submit evidence pertaining to this disability.

In July 2004, the Veteran submitted an application to reopen the claim for service connection for pinched nerve of the left thigh. In a July 2005 rating decision, the RO denied reopening the claim for service connection for pinched nerve of the left thigh.  

On June 21, 2006, the Veteran submitted an application to reopen the claim for service connection for peripheral neuropathy in the left lower extremity.

The Board has carefully reviewed the evidence and finds that the preponderance of the evidence is against an effective date earlier than June 21, 2006, for the award of service connection for peripheral neuropathy of the left lower extremity. The January 1973 rating decision denying service connection for pinched nerve of the left thigh, the October 1994 rating decision denying service connection for a low back disability, which the Veteran had alleged was part of the pinched nerve disability, and the June 1998 administrative denial are final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).  

The Board notes that within one year of the July 2005 rating decision that denied reopening the claim, the Veteran submitted records from the Albany VAMC. In a VAMC record from May 24, 2006, an examiner noted that the Veteran's diagnostic results were "consistent with an axonal motor neuropathy or possibly a disease of anterior horn cells." The examiner's use of speculative language in the diagnosis of the Veteran's symptoms does not provide the degree of certainty required for a diagnosis of peripheral neuropathy of the left lower extremity. Accordingly, this does not constitute new and material evidence submitted within one year of the July 2005 rating decision.

On June 21, 2006, the Veteran also submitted a letter, dated September 12, 2002, from a VA psychologist that noted an Axis III diagnosis of neuropathy of the legs. However, this diagnosis is based entirely on the Veteran's complaints, as noted within the letter, and not upon a medical examination of the Veteran, and therefore is insufficient to constitute a diagnosis of peripheral neuropathy. Accordingly, this does not constitute new and material evidence submitted within one year of the July 2005 rating decision.

Also on June 21, 2006, the Veteran submitted copies of VA treatment records that contained records of a "provisional diagnosis" of neuropathy and that the Veteran's symptoms were "possibly" neuropathy. The terms "provisional diagnosis" and "possibly" are speculative in nature. A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical evidence. Accordingly, this does not constitute new and material evidence submitted within one year of the July 2005 rating decision.

The Veteran did not initiate an appeal of the July 2005 decision denying service connection for numbness of the left thigh, and Board finds that he did not submit any new and material evidence with respect to this claim within the applicable one-year period. See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d 1362, 1368.

As such, the July 2005 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. The effect of such finality is to preclude an award of an effective date prior to this decision. See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

The Veteran has submitted copies of his service treatment records (STRs) that indicate that he had a diagnosis of provisional peripheral neuropathy, because of symptoms of weakness in the left thigh, during service. The Veteran received a VA examination in November 1972, where the examiner did not diagnose the Veteran with peripheral neuropathy in relation to his symptoms of the left thigh. The January 1973 RO decision denied service connection, noting the November 1972 examination, as there was no current diagnosis at the time. The Board finds that these STRs were considered in the original January 1973 RO decision, as the Veteran's complaints of disturbance of sensation of the left thigh were noted and the rating decision specifically referred to a review of the Veteran's service records. Therefore, the provisions under 38 C.F.R. § 3.156(c) do not apply. As such, the January 1973 rating decision denying service connection for numbness of the left thigh (pinched nerve) became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

In this case, there is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the award of service connection for peripheral neuropathy of the left lower extremity. As discussed above, the January 1973, September 1994, June 1998, and July 2005 rating decisions are final; they are no longer the appropriate point from which to determine the effective date of an award. Rudd, 20 Vet. App. 296; 38 C.F.R. § 3.400. Indeed, in Sears, 349 F.3d 1326, the Federal Circuit held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received. As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim." Id. at 248.

After review of the record, the Board finds that there was no communication received prior to June 21, 2006 that established an informal or formal application to reopen the previously denied claim of service connection for peripheral neuropathy of the left lower extremity. On June 21, 2006, the Veteran filed a claim to reopen service connection for peripheral neuropathy. Service connection for peripheral neuropathy of the left lower extremity was awarded in a June 2014 Board decision and the RO, in effectuating the grant, assigned an effective date of June 21, 2006.

Although entitlement to the benefit may have arisen for peripheral neuropathy of the left lower extremity earlier than June 21, 2006, the request to reopen service connection was not received until June 21, 2006. The effective date will be based upon facts found but will not be earlier than the date of claim. Because the application to reopen service connection for peripheral neuropathy of the left lower extremity was not received until June 21, 2006, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for peripheral neuropathy of the left lower extremity is legally precluded. Furthermore, to the extent that the Veteran complained of, or was treated for, peripheral neuropathy of the left lower extremity prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999). In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B. Right lower extremity

The Veteran contends that he is entitled to an earlier effective date for service connection for peripheral neuropathy of the right lower extremity, because the June 2014 Board decision which granted service connection for peripheral neuropathy of the right lower extremity, found that the Veteran experienced peripheral neuropathy to a degree of 10 percent disabling within one year of service.

However, as mentioned above, while the Veteran filed claims for a pinched nerve in the left thigh in September 1972 and July 2004, he did not mention the right lower extremity in his previous claims, which includes the claims that were denied in 1994 and 1998 or file a claim with regards to peripheral neuropathy of the right lower extremity, until June 21, 2006, and even then, when he submitted his June 2006 claim, he did not mention what extremity or extremities were involved.

In this case, there is no legal authority for the Board to assign an earlier effective date, as the RO has already assigned the earliest possible effective date for the grant of benefits.

After review of the record, the Board finds that there was no communication received prior to June 21, 2006 that established an informal or formal application or action that indicated intent to apply for a claim of service connection for peripheral neuropathy of the right lower extremity. On June 21, 2006, the Veteran filed a claim of service connection for peripheral neuropathy. Service connection for peripheral neuropathy of the right lower extremity was awarded in a June 2014 Board decision and the RO, in effectuating the grant, assigned an effective date of June 21, 2006.

Although entitlement to the benefit may have arisen for peripheral neuropathy of the right lower extremity earlier than June 21, 2006, the claim for service connection was not received until June 21, 2006. The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

As the application for entitlement to service connection for peripheral neuropathy of the right lower extremity was not received until June 21, 2006, and the effective date can be no earlier than the claim for benefits, an earlier effective date for the grant of service connection for peripheral neuropathy of the right lower extremity is legally precluded. Furthermore, to the extent that the Veteran complained of, or was treated for, peripheral neuropathy of the right lower extremity prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established. See 38 C.F.R. § 3.157; Lalonde, 12 Vet. App. 377. In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit. See Sabonis, 6 Vet. App. 426, 430.

III. Hearing loss

The RO granted service connection for bilateral hearing loss in a January 2011 rating decision, and assigned a rating of 30 percent. In a September 2012 rating decision, the Veteran's rating was reduced to 10 percent effective January 30, 2012.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and a change in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

A. Rating Reduction

The Veteran seeks restoration of the 30 percent rating for bilateral hearing loss that had been assigned prior to January 30, 2012.

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Here, the reduction of the rating of the Veteran's bilateral hearing loss disability did not result in a reduction of compensation payments; therefore VA was not required to issue a rating decision proposal. 38 C.F.R. § 3.105(e) (2017).

The rating in question was in effect from September 24, 2010 to January 30, 2012, a period of less than two years. Reexaminations disclosing improvement, physical or mental, in service-connected disabilities will warrant a reduction in rating where the disability rating has continued at the same level for less than five years. 38 C.F.R. § 3.344 (2017). The issue is whether the reduction was proper based on the evidence of record. Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) (2017).

A rating cannot be reduced unless improvement is shown to have occurred. 38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999). Examinations thus usually are the comparison point for determining whether there has been improvement. Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992). Those examinations forming the basis for a reduction must be adequate, certainly as comprehensive as the examination on which the existing rating was based. Faust v. West, 13 Vet. App. 342 (2000); Tucker v. Derwinski, 2 Vet. App. 201 (1992). Furthermore, according to 38 C.F.R. § 3.344, VA must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In a January 2011 rating decision, the Veteran was granted service connection for bilateral hearing loss, and a 30 percent rating was assigned. The grant of service-connection and the 30 percent rating were based on audiogram findings in a September 2010 VA examination report. The Veteran's audiometric testing results at that examination were: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
65
65
63
LEFT
60
75
75
65
69

Speech recognition ability was measured at 64 percent in the right ear and 68 percent in the left ear. From Table VI of 38 C.F.R. § 4.85 Roman numeral VI is derived for the right ear, and Roman numeral VI is derived for the left ear. This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column for each ear. A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85, by intersecting row VI, the better ear, with column VI, the poorer ear.
In a September 2012 rating decision, the Veteran's bilateral hearing loss disability was assigned a 10 percent rating. The 10 percent rating was based on audiogram findings in a January 2012 VA examination report. The Veteran's audiometric testing results at that examination were: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
65
60
LEFT
60
75
75
65
69

Speech recognition ability was measured at 88 percent in the right ear and 84 percent in the left ear. Table VIa under 38 C.F.R. § 4.85 provides a Roman numeral IV for the right ear, and Roman numeral V for the left ear, based on their puretone threshold averages. 38 C.F.R. § 4.86(a) applies for both the right and left ears. A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV, the better ear with column V, the poorer ear.

After a careful review of the evidence of record, the Board finds that the reduction was proper and that restoration of the 30 percent rating for bilateral hearing loss disability is not warranted. The reasons for this determination follow.

Although the Veteran is competent to state that his symptoms have not improved, and his statements are credible, the Veteran's contentions are outweighed by the audiological testing. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered, and cannot be derived from subjective reports of symptoms.

The Board finds that the January 2012 examination was fully adequate and complete, and was at least as full and complete as the September 2010 examination upon which the 30 percent rating was originally assigned for the bilateral hearing loss disability. For example, both audiology examinations contained puretone test results and measurements of speech recognition ability and were performed by an audiologist.
The Board finds that the January 2012 examination shows improvement in the Veteran's bilateral hearing loss disability. The record shows that the Veteran warranted the 30 percent disability rating at the time it was granted in the January 2011 rating decision. However, the evidence also shows that his speech discrimination scores improved by the time of his January 2012 VA audiology examination. Results from the September 2010 VA examination, show that under Table VI of 38 C.F.R. § 4.85, Roman numeral VI was derived for each ear, warranting a 30 percent rating. However, by the time of the January 2012 examination, the Veteran was found to have a Roman numeral IV for the right ear, and Roman numeral V for the left ear, based on their puretone threshold averages, based upon Table VIa under 38 C.F.R. § 4.85, which resulted in a 10 percent rating.

The Board finds that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life. For example, although the Veteran was last seen for an audiology evaluation in January 2012, he has not reported worsening of his symptoms since that examination. Since January 2012, the Veteran has submitted numerous documents, including private medical records from 2010 and earlier; however, he has not contended his symptoms have worsened since the January 2012 examination.

Based on this evidentiary posture, the Board finds that the reduction in the Veteran's rating for his bilateral hearing loss disability from 30 percent to 10 percent effective January 30, 2012, was proper. Therefore, the Board finds that the preponderance of the evidence is against the claim and restoration of the 30 percent rating for bilateral hearing loss disability is not warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Rating

With respect to the Veteran's increased rating claim for a bilateral hearing loss disability, the Board has considered the claim from January 30, 2012, the effective date enumerated in the September 2012 rating decision currently on appeal.

As mentioned above, the Veteran received a VA audiology evaluation in January 2012. Veteran's audiometric testing results at that examination were: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
65
60
LEFT
60
75
75
65
69

Speech recognition ability was measured at 88 percent in the right ear and 84 percent in the left ear. Table VIa under 38 C.F.R. § 4.85 provides a Roman numeral IV for the right ear, and Roman numeral V for the left ear, based on their puretone threshold averages. 38 C.F.R. § 4.86(a) applies for both the right and left ears. A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV, the better ear with column V, the poorer ear.

The Board acknowledges the Veteran's lay statements that indicate that his hearing loss is at a worse level than contemplated by the 10 percent rating. However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered. Lendenmann, 3 Vet. App. 345. Accordingly, the Veteran's statements are outweighed by the probative evidence of record. Thus, based on the audiometric findings throughout the appeal period, an increased rating in excess of 10 percent for bilateral hearing loss is not warranted.

The Board has also considered the additional VA and private treatment records within the claims file; however, while they document the Veteran's ongoing general complaints of hearing difficulty, they do not contain specific audiologic results; therefore, they are of little probative value in the context of the Veteran's increased rating claim for his bilateral hearing loss disability. As discussed above, disability ratings for hearing loss are determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results. See Lendenmann, 3 Vet. App. at 349. 

The Veteran had no other VA audiological examinations and there are no other reports of audiological testing in the Veteran's claims file for the period on appeal. As a result, the requirements for an increased rating in excess of 10 percent for bilateral hearing loss have not been met.


ORDER

Entitlement to an effective date earlier than June 21, 2006 for the award of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an earlier effective date for service connection for peripheral neuropathy of the right lower extremity, prior to June 21, 2006 is denied.

Entitlement to a restoration of a 30 percent rating for a bilateral hearing loss disability from January 30, 2012 is denied.

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability from January 30, 2012 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


